Citation Nr: 1718274	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the right patella.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, to include as secondary to service-connected disabilities.

3.  Entitlement to a total disability evaluation based upon individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel
INTRODUCTION

The Veteran served on active duty from October 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In a February 2012 VA examination, the Veteran asserted that he was unable to work in part due to his service-connected knee disorder.  Accordingly, the TDIU claim is before the Board as a component of his claim for an increased evaluation.  Id. 

Additional evidence was associated with the claims file since the last RO adjudication in December 2012.  In May 2017, the Veteran's representative submitted a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

While the Veteran perfected an appeal as to the issue of the evaluation of the residuals of his traumatic amputation of the left fourth and fifth digits, he withdrew his appeal as to that issue prior to certification of the present appeal to the Board.  Therefore, that issue is no longer in appellate status.  See 38 C.F.R. § 20.204 (2016).

The issue as to entitlement to service connection for depression and anxiety is considered as broadened to include a mood disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. 2009).

The issues of the evaluation of the right patella disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

An acquired psychiatric disorder is due to the Veteran's service-connected traumatic amputation of the fourth and fifth digits of his left hand and his service-connected right knee disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder is proximately due to the Veteran's service-connected traumatic amputation of the fourth and fifth digits of his left hand and his service-connected right knee disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he suffers from depression, anxiety, and a chronic sleep impairment as a result of his service-connected disorders.  See January 2013 Substantive Appeal.  He also asserts that he began having anxiety and depression on active duty.  See id.  Essentially, the Veteran contends that his service-connected disorders of the hand and the knee cause him pain that, coupled with his nonservice-connected low back disorder, have caused or at least aggravated, his depression, anxiety or sleep disorder.

Here, VA several instances of VA mental health treatment records show diagnoses of a mood disorder and an anxiety disorder.  See e.g. October 2010 VA treatment record; August 2012 VA treatment record.  A portion of a VA treatment record, printed on September 2010 and referencing a July 2010 record, diagnoses the Veteran with a mood disorder "due to pain/medical condition."  August and September 2012 VA treatment records note that the mood disorder is due to the Veteran's "general medical condition" and that chronic pain was the main stressor.  

A January 2010 VA mental disorders examination was conducted to address whether depression or anxiety are due to or aggravated by service connected disorders.  The examiner stated that the Veteran had some mild adjustment depression and anxiety symptoms related to a number of medical problems, including COPD.  The examiner noted that to the extent the Veteran has any mental health issues, they appear to be stable, low level, and chronic.  The examiner noted that the Veteran denied many psychiatric symptoms, and stated that it was not her impression that the Veteran has significant depression.

A February 2012 VA mental disorders examination report noted the past history of a mood disorder and anxiety, and diagnosed the Veteran was a current attention-deficit hyperactivity disorder (ADHD).  The examiner found the ADHD to have been a lifelong condition.  The examiner noted panic-like symptoms endorsed during the January 2010 VA examination, but because the Veteran denied such symptoms at present, the examiner found no panic disorder to be present.  The examiner opined that a diagnosis of depression or anxiety was not warranted based on the Veteran not endorsing symptoms that would qualify him for such diagnoses.  The examiner noted that the Veteran was very general when speaking about symptoms even when prompted for specific answers. 

Based on the foregoing and giving the Veteran the benefit of the doubt, the Board finds service connection for a mood disorder due to service connected disorders is warranted.  In that regard, VA treating providers have linked the Veteran's pain and general medical condition to his mood disorder.  Even though the February 2012 VA examiner found no current mood disorder, a mood disorder was clearly present during the appeal period.  

While the January 2010 VA examiner seemingly renders a negative opinion, upon close inspection, the opinion does not actually rule out a mood disorder or anxiety disorder.  The opinion essentially indicates any such disorder is mild.  Neither VA examiner rendered an opinion one way or the other as to whether the mood disorder was caused or aggravated by the Veteran's service connected disorders.  Accordingly, the positive evidence from the treatment records is not contradicted.

In sum, the evidence shows the Veteran had a mood disorder during the pendency of the appeal.  The Veteran expressed symptoms of pain due to his service connected disorders.  There is competent and credible medical evidence that pain and medical conditions have caused the Veteran's mood disorder.  Giving the Veteran the benefit of the doubt, these service connected disorders are contributing factors to the pain and medical conditions that have caused his mood disorder.  Therefore, service connection is warranted.


ORDER

Service connection for an acquired psychiatric disorder as due to the Veteran's service-connected traumatic amputation of the fourth and fifth digits of his left hand and his service-connected right knee disorder is granted.


REMAND

With respect to the evaluation of the right knee disability, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The February 2012 VA examination report in this case reveals that testing in passive motion and weight-bearing situations and of the opposite joint were not conducted.  In light of Correia, the Veteran must be provided a new VA examination, which provides testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  

With respect to entitlement to a TDIU, the issue has not been developed nor adjudicated by the AOJ.  On remand, such actions should be taken.

Accordingly, the case is REMANDED for the following action:

1.  Conduct development in support of a claim of a TDIU.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  The claims file should be made available to the examiner for review in connection with the examination.

The examiner must include testing in the following areas to the extent possible of the right and left knees:

   a) Active motion;
   b) Passive motion;
   c) Weight-bearing; and
   d) Nonweight-bearing.
   
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


